                  UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW HAMPSHIRE


Donna L. Fields

     v.                                 Civil No. 18-cv-944-JL
                                        Opinion No. 2019 DNH 169
Andrew Saul,1 Commissioner,
Social Security Administration


                            O R D E R

     Donna Fields moves to reverse the decision of the Social

Security Administration (“SSA”) to deny her application for

Social Security disability insurance benefits, or DIB, under

Title II of the Social Security Act, 42 U.S.C. § 423.   The

Commissioner moves for an order affirming the decision.   For the

reasons that follow, the decision of the SSA, as announced by

the Administrative Law Judge (“ALJ”), is affirmed.


I.   Scope of Review

     The scope of judicial review of the SSA’s decision is as

follows:

     The [district] court shall have power to enter, upon
     the pleadings and transcript of the record, a judgment
     affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without
     remanding the cause for a rehearing. The findings of
     the Commissioner of Social Security as to any fact, if
     supported by substantial evidence, shall be conclusive
     . . . .

     1 On June 17, 2019, Andrew Saul was sworn in as Commissioner
of Social Security. He replaced the nominal defendant, Nancy A.
Berryhill, who had been Acting Commissioner of Social Security.
                                 1
42 U.S.C. § 405(g).   However, the court “must uphold a denial of

social security disability benefits unless ‘the [Commissioner]

has committed a legal or factual error in evaluating a

particular claim.’”   Manso-Pizarro v. Sec’y of HHS, 76 F.3d 15,

16 (1st Cir. 1996) (per curiam) (quoting Sullivan v. Hudson, 490

U.S. 877, 885 (1989)).

    As for the standard of review that applies when an

applicant claims that an SSA adjudicator made a factual error,

    [s]ubstantial-evidence review is more deferential than
    it might sound to the lay ear: though certainly “more
    than a scintilla” of evidence is required to meet the
    benchmark, a preponderance of evidence is not. Bath
    Iron Works Corp. v. U.S. Dep’t of Labor, 336 F.3d 51,
    56 (1st Cir. 2003) (internal quotation marks omitted).
    Rather, “[a court] must uphold the [Commissioner’s]
    findings . . . if a reasonable mind, reviewing the
    evidence in the record as a whole, could accept it as
    adequate to support [his] conclusion.” Rodriguez v.
    Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st
    Cir. 1981) (per curiam).

Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018).

    In addition, “‘the drawing of permissible inference from

evidentiary facts [is] the prime responsibility of the

[Commissioner],’ and ‘the resolution of conflicts in the

evidence and the determination of the ultimate question of

disability is for [him], not for the doctors or for the

courts.’”   Id. (quoting Rodriguez, 647 F.2d at 222).    Thus, the

court “must uphold the [Commissioner’s] conclusion, even if the

record arguably could justify a different conclusion, so long as

                                 2
it is supported by substantial evidence.”      Tsarelka v. Sec’y of

HHS, 842 F.2d 529, 535 (1st Cir. 1988) (per curiam).


II. Background

         Fields was born in 1960.   The date on which she was last

insured for DIB, i.e., her DLI, is September 30, 2010.

     In November of 2006, Fields had an x-ray of her cervical

spine.     In his report on the results, Dr. Robert Stevens wrote:

     Mild degenerative change is present at the C5-6 level
     with mild osteophytic spurring at C5-6 and C6-7.
     There is, however, no abnormal subluxation or erosion.

Administrative Transcript (hereinafter “Tr.”) 563.2     Dr. Stevens

made no diagnosis, and Fields identifies no medical record that

reports a diagnosis based upon Dr. Stevens’ 2006 x-ray report.3

     In October of 2014, Fields applied for DIB.     She claimed

that she had been disabled since September 30, 2005, as a result



     2 Subluxation is “[a]n incomplete luxation or dislocation.”
Stedman’s Medical Dictionary 1856 (28th ed. 2006). Luxation is
a synonym for dislocation. See id. at 1125.
     3
       In October of 2007, Fields had another x-ray of her
cervical spine. In his report on the results of that x-ray, Dr.
Stevens wrote:

     Mild degenerative disc space narrowing is present at
     the C5-6 and C6-7 levels with no fracture or abnormal
     subluxation seen. Deformity of the spinous process of
     C6 is consistent with old trauma.

Tr. 564. Like the 2006 x-ray report, the 2007 x-ray report
includes no diagnosis, and Fields identifies no diagnosis
resulting from the 2007 x-ray report.
                                    3
of anxiety, inability to focus, vision issues, feeling lost and

hopeless, depression, four herniated discs, chronic obstructive

pulmonary disease, osteoporosis, osteopenia,4 ulcers, asthma, and

alcoholism in remission.

     On initial review, a state-agency consulting physician, Dr.

Archibald Green, found that for the physical impairments that

Fields claimed, there was insufficient medical evidence from the

period prior to her DLI to evaluate her claim.     Based in part on

Dr. Green’s finding, the SSA denied Fields’ claim.

     On reconsideration, another state-agency consulting

physician, Dr. John MacEachran, had this to say:

     Dr. Green assessed no MDI [medically determinable
     impairment] however, I do find that there is support
     for MDI by imaging (Dr R Stevens) to support mild
     lumbar and cervical [degenerative disc disease].
     There are cursory exams by NAMS TS M Kingston ARNP
     from 6/05 to 3/10 that were essentially normal but
     overall there is insufficient evidence to understand
     the claimant’s symptoms and functional loss if any by
     DLI.

Tr. 159 (emphasis added).   Based in part on Dr. MacEachran’s

finding, the SSA affirmed its initial decision to deny Fields’

claim.

     Thereafter, Fields received a hearing before an ALJ.    After

that hearing, the ALJ “determined that . . . testimony from a




     4 Osteopenia is defined as “[d]ecreased calcification or
density of bone” or “[r]educed bone mass due to inadequate
osteoid synthesis.” Stedman’s, supra note 2, at 1391.
                                 4
medical expert was necessary,” Tr. 10, and she conducted a

supplemental hearing.   At the supplemental hearing, the ALJ

heard testimony from Fields and from a medical expert, Dr.

Kathryn Rohr, who is a board-certified orthopedic surgeon.

Based upon her review of Fields’ medical records, Dr. Rohr gave

the following relevant testimony:

         Q . . . . Could you please tell us what
    medically determinable impairments are supported by
    the record?

         A Yes, Your Honor. This claimant has adequate
    information in her medical record to confirm the
    diagnosis of a herniated nucleus pulposus at L2/3,
    which involves the L2 nerve root; osteoarthritis of
    the cervical and lumbar spines; and carpal tunnel
    syndrome that is mild, left going to the right; and
    briefly mentioned and unlooked up problem with the
    left shoulder, previously called an impingement
    syndrome by the one physician.

         Q In your opinion, are the impairments you noted
    documented . . . on or before September 30th of 2010?

         A    No, Your Honor.

         Q In your opinion, were there any medically
    determinable impairments documented in the record
    prior to September 30th, 2010?

         A    No, Your Honor.

         Q . . . . In your opinion, can you reasonably
    infer any of the impairments back to September of 2010
    or before then?

         A    No, Your Honor.

Tr. 114-15.




                                 5
    After the hearing, the ALJ issued a decision in which she

determined that “[t]hrough the date last insured, there were no

medical signs or laboratory findings to substantiate the

existence of a medically determinable impairment.”   Tr. 12.5

Consequently, she ruled that Fields “was not under a disability

as defined in the Social Security Act at any time from September

30, 2005, the alleged onset date, through September 30, 2010,

the date last insured.”   Tr. 14.


III. Discussion

    A.   The Legal Framework

    To be eligible for disability insurance benefits, a person

must: (1) be insured for DIB; (2) not have reached retirement

age; (3) have filed an application; and (4) be under a

disability.   42 U.S.C. § 423(a)(1)(A)-(D).   The only question in

this case is whether the ALJ correctly determined that Fields

was not under a disability from September 30, 2005, through

September 30, 2010.

    To decide whether a claimant is disabled for the purpose of

determining eligibility for DIB, an ALJ is required to employ a




    5  The SSA regulations define “signs” as “one or more
anatomical, physiological, or psychological abnormalities that
can be observed, apart from [a claimant’s] statements
(symptoms).” 20 C.F.R. § 404.1502(g).
                                    6
five-step sequential evaluation process.       See 20 C.F.R. §

404.1520.

    The steps are: 1) if the [claimant] is engaged in
    substantial gainful work activity, the application is
    denied; 2) if the [claimant] does not have, or has not
    had within the relevant time period, a severe
    impairment or combination of impairments, the
    application is denied; 3) if the impairment meets the
    conditions for one of the “listed” impairments in the
    Social Security regulations, then the application is
    granted; 4) if the [claimant’s] “residual functional
    capacity” is such that he or she can still perform
    past relevant work, then the application is denied; 5)
    if the [claimant], given his or her residual
    functional capacity, education, work experience, and
    age, is unable to do any other work, the application
    is granted.

Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001); citing 20 C.F.R. § 416.920, which outlines the

same five-step process as the one prescribed in 20 C.F.R. §

404.1520.

    With respect to the Step 2 severity requirement, the SSA

regulations provide that

    [i]f [a claimant does] not have a severe medically
    determinable physical or mental impairment that meets
    the duration requirement in § 404.1509, or a
    combination of impairments that is severe and meets
    the duration requirement, [the SSA] will find that
    [the claimant is] not disabled.

20 C.F.R. § 404.1520(a)(4)(ii).       The regulations also explain

that for an impairment to be “medically determinable,” it “must

result from anatomical, physiological, or psychological

abnormalities that can be shown by medically acceptable clinical


                                  7
and laboratory diagnostic techniques.”     20 C.F.R. § 404.1521

(emphasis added).

     At the first four steps in the sequential evaluation

process, the claimant bears both the burden of production and

the burden of proof.      See Purdy, 887 F.3d at 9 (citing Freeman

v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001)); see also Bowen

v. Yuckert, 482 U.S. 137, 146 (1987).     She must prove she is

disabled by a preponderance of the evidence.     See Mandziej v.

Chater, 944 F. Supp. 121, 129 (D.N.H. 1996) (citing Paone v.

Schweiker, 530 F. Supp. 808, 810-11 (D. Mass. 1982)).6


     B.   Fields’ Claim

     Fields claims that the ALJ’s decision must be reversed

because her finding that “there were no medical signs or

laboratory findings to substantiate the existence of a medically

determinable impairment [through the date last insured],” Tr.

12, is not supported by substantial evidence.     The court does

not agree.

     Substantial evidence is evidence that “a reasonable mind .

. . could accept . . . as adequate to support [a] conclusion.”

Purdy, 887 F.3d at 13 (citation omitted).     Here, to support the


     6 At step 5, the burden of proof shifts to the Commissioner,
see Seavey, 276 F.3d at 5 (citing Arocho v. Sec’y of HHS, 670
F.2d 374, 375 (1st Cir. 1982)), but the ALJ did not reach step
5, so there is no need to describe the mechanics of that part of
the analysis.
                                    8
conclusion that Fields challenges, the ALJ relied upon the

testimony of Dr. Rohr, who stated that she found no support in

Fields’ medical records for the existence of any medically

determinable impairment prior to Fields’ DLI.        Fields claims

that Dr. Rohr’s testimony is not substantial evidence because

    [i]n her testimony Dr. Rohr identified osteoarthritis
    of the cervical spine as a medically determinable
    impairment but said there was no information to
    establish its presence before the date last insured,
    despite an x-ray of the Claimant’s cervical spine from
    2006 that showed evidence of degenerative and
    osteophytic changes.

Cl.’s Mem. of Law (doc. no. 7-1).        That argument is not

persuasive.

    Before she gave the testimony that Fields challenges, Dr.

Rohr examined Fields’ medical records, including the 2006 x-ray

report.   See Tr. 113, 115, 563.       Yet, while identifying a post-

DLI diagnosis of osteoarthritis, Dr. Rohr testified that she did

not “have any evidence with good establishment of that diagnosis

before 2010.”   Tr. 116.   For her part, despite having the

“burden of showing [a] medically determinable . . . impairment,”

Doucet v. Astrue, No. 12-2123, 2013 WL 12126354, at *1 (1st Cir.

May 24, 2013) (citing, inter alia, Bowen, 482 U.S. 137; Freeman,

274 F.3d 606), Fields points to no pre-2010 diagnosis of

osteoarthritis (or any other condition).        That is a problem.

See, e.g., Wallaga v. Berryhill, No. 18-cv-687-JL, 2019 WL

2004318, at *5 (D.N.H. May 6, 2019) (affirming ALJ’s finding

                                   9
that claimant did not have medically determinable mental

impairment prior to DLI because “the record fail[ed] to contain

any valid diagnosis by an acceptable medical source supporting a

mental impairment prior to [the claimant’s DLI]”); see also

Buchanan v. Comm’r of Soc. Sec., No. 1:18-cv-466, 2019 WL

2710118, at *6-7 (S.D. Ohio June 28, 2019) (affirming ALJ’s

finding that Lupus, Addison’s disease/adrenal insufficiency, and

postural orthostatic tachycardia syndrome were not medically

determinable impairments when claimant failed to demonstrate

pre-DLI diagnoses).

    Rather than identifying and relying on a pre-DLI diagnosis

of osteoarthritis, Fields’ argument is based upon an assumption

that the degenerative and osteophytic changes revealed by the

2006 x-ray are medical signs of osteoarthritis.   But Fields has

produced no evidence on this point, and in his assessment, Dr.

MacEachran identified the 2006 x-ray results as evidence

supporting a diagnosis of mild degenerative disc disease, not a

diagnosis of osteoarthritis.   And while Dr. Rohr testified that

Fields had been diagnosed with osteoarthritis and a herniated

disc at L2/3 after her DLI, Dr. Rohr did not mention any post-

DLI diagnosis of an impairment involving Fields’ cervical spine,

which was the target of the 2006 x-ray.   In short, given the

fundamental disconnection between the medical signs on which

Fields bases her claim and any diagnosed physical impairment,

                                10
Fields’ attempt to discredit Dr. Rohr’s testimony fails.      Thus,

that testimony is substantial evidence that supports the ALJ’s

finding that the record includes no objective medical evidence

of an MDI prior to Fields’ DLI.

    That said, the court recognizes that the 2006 x-ray report

does document several anatomical or physiological abnormalities.

But just as the fact that all dogs are mammals does not mean

that all mammals are dogs, the requirement that a medically

determinable impairment must result from an anatomical or

physiological abnormality does not mean that every anatomical or

physiological abnormality results in an MDI.      Here, Fields has

proven the existence of several pre-DLI medical signs, but

without evidence of any diagnosis linked to any of those signs,

she has not carried her burden of showing a pre-DLI medically

determinable physical impairment.      In sum, Step 2 requires proof

of a medically determinable impairment, not just proof of an

anatomical or physiological abnormality, and that is all that

Fields has produced.

    Furthermore, even if the ALJ had erred by ruling that

Fields did not demonstrate the existence of an MDI before her

DLI, any such error would appear to have been harmless.

Presuming, most favorably to Fields, that the ALJ should have

found that she had an MDI of either osteoarthritis or

degenerative disc disease before her DLI, Dr. MacEachran stated

                                  11
that “there [was] insufficient evidence [in the record] to

understand [Fields’] symptoms and functional loss if any by

DLI.”     Tr. 159 (emphasis added).    Dr. MacEachran’s statement is

substantial evidence that if Fields had an MDI of osteoarthritis

or degenerative disc disease before her DLI, she has not carried

her burden of demonstrating that either impairment satisfied the

Step 2 severity standard, under which an impairment must

“significantly limit [a claimant’s] physical or mental ability

to do basic work activities,” 20 C.F.R. § 404.1520(c).       Thus,

while the court agrees with the ALJ that Fields has failed to

carry her burden of showing a medically determinable impairment

that existed before her DLI, it would probably also find that

she has failed to carry her burden of showing a severe

impairment that existed prior to her DLI.       That would provide an

alternative basis for affirming the ALJ’s decision.


IV. Conclusion

        Because the ALJ committed neither a legal nor a factual

error in evaluating Fields’ claim, see Manso-Pizarro, 76 F.3d at

16, her motion for an order reversing the Commissioner’s

decision 7is denied, and the Commissioner’s motion for an order




7
    Document no. 7
                                  12
affirming his decision8 is granted.     The clerk of the court shall

enter judgment in favor of the Commissioner and close the case.


        SO ORDERED.


                                       ____________________________
                                       Joseph N. Laplante
                                       United States District Judge

Dated:     September 27, 2019

cc:     Christopher G. Roundy, Esq.
        Sarah E. Choi, Esq.




8
    Document no. 9
                                  13
